PER CURIAM:
Bonnie S. Smith appeals the district court’s order substantially accepting the recommendation of the magistrate judge and granting summary judgment to Defendant on Smith’s federal claims under the Americans with Disabilities Act, the Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, and 42 U.S.C. § 1983 (2000), and on Smith’s state law claims for negligence and harassment.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Laidlaw Transit Servs., No. 3:02-cv-04179-JFA (D.S.C. Jan. 6, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court dismissed without prejudice under 28 U.S.C. § 1367(c) (2000) Smith’s claim under the South Carolina Bill of Rights for Handicapped Persons.